Citation Nr: 0015451	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  99-00 165A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for restrictive lung disease.

2.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for medial compartment and patellofemoral 
chondrosis, right knee (a right knee disability), on a direct 
basis.

3.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection the residuals of osteochondroma, left hip (a left 
hip disability). 

4.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for refractive error.  

5.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypercholesterolemia.

6.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hypertension.

7.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for hearing loss.

8.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for allergic rhinitis.

9.  Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for pes planus.

10.  Entitlement to an increased rating for the residuals of 
a low back disability, status post L5-S1 radiculopathy with 
L5-S1 disc surgery (a low back disability), currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. A. Markey, Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to July 
1982.  

This matter came before the Board of Veterans' Appeals 
(Board) from a September 1998 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina that denied the veteran's claims of entitlement to 
service connection for restrictive lung disease, a right knee 
disability, a left hip disability, refractive error, 
hypercholesterolemia, hypertension, hearing loss, allergic 
rhinitis, and pes planus, and denied his claim for an 
increased evaluation for his service-connected low back 
disability.  A notice of disagreement was received in 
September 1998.  A statement of the case was issued in 
November 1998.  A substantive appeal was received from the 
veteran in January 1999.  

In May 1999, this case was advanced on the docket by order of 
the Vice Chairman of the Board pursuant to 38 C.F.R. 
§ 20.900(c) (1999).  

The Board notes that the RO considered the service connection 
issues on the merits although claims for entitlement to 
service connection for these alleged disabilities had 
previously been denied.  The Board, however, will address 
these claims based on whether new and material evidence has 
been submitted to reopen them, and finds that such action 
does not prejudice the veteran.

Specifically, it is noted that in Bernard v. Brown, 4 Vet. 
App. 384 (1993), the United States Court of Appeals for 
Veterans Claims (hereinafter the Court) held that when 
addressing a question not addressed by the RO, the Board must 
consider whether the veteran was given adequate notice of the 
need (and adequate opportunity) to submit evidence or 
argument on that question and to address it at a hearing, and 
if not, whether the veteran has been prejudiced thereby.  

In this case, the Board's consideration of the claims noted 
above based on a "new and material evidence" analysis does 
not prejudice the veteran because an agency of original 
jurisdiction's adjudication of claims on the merits that have 
been previously denied - even without an initial "new" and 
"material" evidence determination - by its nature requires 
that a determination be made as to whether evidence submitted 
is "new" and "material", regardless of whether a specific 
determination with respect to these characterizations is 
made.  In other words, "the Board's consideration of the new 
and material evidence question involves the same matter as 
the RO's merits determination." Barnett v. Brown, 8 Vet. App 
1 (1995); (citing Bernard).

The Board notes that in his April 1998 claim, the veteran 
also raised what the Board construes as a claim for service 
connection for tinnitus, and a claim for service connection 
for a right knee disability as secondary to his service-
connected low back disability.  These claims are referred to 
the RO for appropriate action.  

Finally, the Board points out that the claim of entitlement 
to an increased evaluation for the service-connected low back 
disability will be addressed in the REMAND portion of this 
decision.


FINDINGS OF FACT

1.  The RO, in a decision dated in August 1996, denied the 
veteran's claims of entitlement to service connection for 
restrictive lung disease, a right knee disability, a left hip 
disability, refractive error, hypercholesterolemia, 
hypertension, hearing loss, allergic rhinitis, and pes 
planus.  This was a final disallowance of these claims.

2.  Evidence received since the August 1996 decision 
regarding these disabilities, alleged or otherwise, when 
considered alone or in conjunction with the evidence 
previously of record, does not establish that they are in any 
way related to the veteran's period of active service.  


CONCLUSION OF LAW

1.  An August 1996 RO decision denying service connection for 
restrictive lung disease, a right knee disability, a left hip 
disability, refractive error, hypercholesterolemia, 
hypertension, hearing loss, allergic rhinitis, and pes planus 
is a final decision. 38 U.S.C.A. § 7105(c) (West 1991).

2.  Evidence submitted in support of the veteran's attempt to 
reopen his claims of entitlement to service connection for 
restrictive lung disease, a right knee disability on a direst 
basis, a left hip disability, refractive error, 
hypercholesterolemia, hypertension, hearing loss, allergic 
rhinitis, and pes planus is not new and material with respect 
to any of these claims, and they are not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Introduction

Generally, to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  See 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).  
For certain chronic diseases, such as arthritis, a 
presumption of service connection arises if the disease is 
manifested to a degree of 10 percent within a prescribed 
period following discharge from service, e.g., one year for 
arthritis.  The presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1999); 38 C.F.R. § 3.307, 3.309 (1999).

In August 1996, the veteran's initial claims for service 
connection for restrictive lung disease, a right knee 
disability, a left hip disability, refractive error, 
hypercholesterolemia, hypertension, hearing loss, allergic 
rhinitis, and pes planus were denied. 

As a timely appeal of this adverse action was not submitted, 
the Board concludes that it is final based on the evidence 
then of record.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 3.104(c) (1999).  However, the law and regulations provide 
that if new and material evidence has been presented or 
secured with respect to a claim which has been disallowed, 
the claim may be reopened and the former disposition 
reviewed.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

It is pointed out that the United States Court of Appeals for 
Veterans Claims (hereinafter the Court), in Elkins v. West, 
12 Vet. App. 209 (1999) (en banc), held that the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), in Hodge v. West, 155 F.3d 1356 (Fed Cir 1998), 
created a three-step process for reopening previously denied 
claims (a two-step process set out in Manio v. Derwinski, 1 
Vet. App. 140, 145 (1991), had previously been applied): 
first it must be determined whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a); second, if new 
and material evidence has been presented, immediately upon 
reopening, it must be determined whether, based upon all the 
evidence and presuming its credibility, the claim as reopened 
is well grounded pursuant to 38 U.S.C.A. § 5107(a); and 
third, if the claim is well grounded, the adjudicator may 
evaluate the merits after ensuring the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.  See also, Winters 
v. West 12 Vet. App 203 (1999) (en banc).

"New and material" evidence is evidence not previously 
submitted, not cumulative or redundant, and which by itself, 
or along with evidence previously submitted, is so 
significant that it must be considered to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156 (a) (1998); Hodge; 
see also Evans v. Brown, 9 Vet. App. 273.

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board is required to 
give consideration to all of the evidence received since the 
last disallowance of this claim on any basis or, in this 
case, since the RO decision dated in August 1996.  Evans.

The evidence associated with the claims folder since the 
August 1996 decision consists of the veteran's statements and 
miscellaneous medical articles.  



a.  Restrictive Lung Disease

In the August 1996 decision, the RO denied service connection 
for this disorder because while the veteran, who served as a 
physician (his DD Form 214 lists his occupation as an 
Internist and/or General Medical Officer), made an entry in 
his records (in June 1976) that he had taken a pulmonary 
function test (PFT) in June 1973 that indicated that he had a 
restrictive defect and then had dyspnea on exertion, the 
results of a PFT taken in January 1976 resulted in a finding 
(made by the examining specialist) that there was no 
restrictive impairment found.  The RO further noted that 
there were no further testing nor abnormalities shown in the 
service medical records.  

In statements received since the August 1996 decision, the 
veteran has essentially reiterated that tests conducted in 
1973 showed restrictive lung disease and that he subsequently 
experienced dyspnea on exertion.  He added that he currently 
experiences shortness of breath.  Further, the veteran 
presented a medical article regarding a PFT study conducted 
at the Philadelphia, Pennsylvania VA Medical Center.  He 
argues that if new interpretation criteria were applied to 
the PFT results noted in service, the test would most likely 
have been found to have been abnormal.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for restrictive lung disease.  This 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  The veteran's 
statements are essentially similar to statements he submitted 
prior to the August 1996 decision, and the medical article, 
while at least minimally relevant (as they discuss a test 
similar to one the veteran took while in service), does not 
specifically pertain to the veteran's alleged restrictive 
lung disease or this claim. 

The Board also notes that the veteran has requested that an 
attempt be made to locate any records from the 1973 PFT which 
allegedly showed restrictive lung disease.  The Board is of 
the opinion that such a search would be pointless, given the 
objective findings (as opposed to those noted by the veteran 
himself, who while apparently medically competent, may not be 
credible) made in January 1976 and the subsequent finding on 
the PFT in 1976.   


b.  Right Knee Disability

In the August 1996 decision, the RO denied service connection 
for this disability on a direct basis because, essentially, 
while the veteran had recently received treatment for a right 
knee disability (to include undergoing an arthroscopy in May 
1994), the service medical records were silent regarding a 
right knee injury or disability.  

In statements received since the August 1996 decision, the 
veteran has essentially argued that his right knee disability 
is related to his service-connected low back disability.  As 
noted in the introduction portion of this decision, a claim 
for service connection for a right knee disability as 
secondary to the low back disability is being referred to the 
RO.  He has also stated that the disability has become worse 
and that a total knee replacement has been recommended by an 
orthopedist.  Further, the veteran presented a medical 
article about a study done regarding the relation between 
quadriceps weakness and osteoarthritis of the knee. 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a right knee disability.  This 
evidence is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

In this regard, the Board notes that the veteran's statements 
essentially pertain to a claim that is being referred to the 
RO for appropriate action (i.e. whether the right knee 
disability is related to the service-connected low back 
disability) and his statements to the effect that his 
disability has worsened is not evidence that this disability 
is related to service or that arthritis of the right knee was 
present to a compensable degree within a year of the 
veteran's separation from service.  As well, the medical 
article does not specifically pertain to the veteran's right 
knee or this claim. 


c.  Left Hip Disability

In the August 1996 decision, the RO denied service connection 
for this disability because while the veteran had also 
recently received treatment for an osteochondroma or 
osteoblastoma of the left hip, his service medical records 
were silent regarding a left hip injury or disability.  

In a December 1998 statement the veteran noted that he was 
told by John Eady, M.D. that his left hip osteochondroma was 
probably present most of his life.  This statement is the 
only "new" evidence of record.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for a left hip disability.  This evidence 
is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  The veteran's December 
1998 statement is not evidence that this disability is 
related to service or, if in fact present during prior to 
service, was aggravated by service (in fact, as a side note, 
the Board notes that records from Dr. Eady, previously 
considered, are silent regarding the onset of the tumor).


d.  Refractive Error

In the August 1996 decision, the RO denied service connection 
for this disorder because during service, while the veteran 
was found to be far-sighted, his vision was corrected to 
20/20, and no abnormal near vision was demonstrated. 

In a December 1998 statement the veteran noted that 
refractive error was aggravated by service and that VA has 
not attempted to obtain his complete medical records.  The 
Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for refractive error.  While this 
statement is arguably "new," in the sense that it was not 
previously considered, when presented by itself, or along 
with evidence previously submitted, it is not so significant 
that it must be considered to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156 (a) (1999).  The statement is 
not evidence that an eye disability is related to service or, 
if in fact present during prior to service, was aggravated by 
service.

Regarding the contention that medical records were not 
obtained by VA, the Board notes that an attempt was made in 
July 1996 to obtain records from William L. Boyd, M.D., who, 
according to the veteran, treated him for refractive error, 
but Dr. Boyd did not respond.  In any event, it is pointed 
out that generally speaking, a refractive error of the eye is 
not disease or injury within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1999).


e.  Hypercholesterolemia

In the August 1996 decision, the RO denied service connection 
for hypercholesterolemia, noting that because this was 
considered a laboratory finding and was not, by itself, a 
disability under VA law.   

In statements received since the August 1996 decision, the 
veteran has essentially contended that service connection is 
warranted for hypercholesterolemia (as a disability) because 
it is a major risk factor for heart disease.  Further, the 
veteran presented medical articles regarding, among other 
things, hypercholesterolemia and its relationship to 
hypertension and heart disease. 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for hypercholesterolemia.  This evidence 
is "new," in the sense that it was not previously 
considered, however, when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

Hypercholesteremia is a laboratory value, and while it may 
very well be risk factor for heart disease and related to 
hypertension, there is no showing that hypercholesteremia 
causes the veteran to be disabled in any manner (to include 
that it has resulted in heart disease), or has caused any 
impairment in earning capacity, nor is it contended as such 
by the veteran.  


f.  hypertension

In the August 1996 decision, the RO denied service connection 
for this disability because the service medical records were 
silent regarding hypertension.  The Board notes that at the 
time of that decision there was no evidence of record 
indicating that the veteran suffered from hypertension.  

In statements received since the August 1996 decision, 
particularly a December 1998 statement, the veteran has 
essentially argued that since hypercholesterolemia is linked 
to hypertension, service connection for hypertension should 
be established.   Further, and as noted above, he has 
presented medical articles regarding, among other things, 
hypercholesterolemia and its relationship to hypertension and 
heart disease. 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for hypertension.  While this evidence is 
arguably "new," when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

The statements do not demonstrate that he currently suffers 
from hypertension, suffered from this disorder during 
service, or that this disability was present to a compensable 
degree within a year of his separation from service.  As 
well, the medical articles do not specifically pertain to the 
veteran's alleged hypertension. 


g.  hearing loss

In the August 1996 decision, the RO denied service connection 
for this disability because, essentially, while a recent 
audiologic examination revealed disabling right ear hearing 
loss for VA purposes (see 38 C.F.R. § 3.385), the service 
medical records were silent regarding treatment or a 
diagnosis of hearing loss during service. 

In statements received since the August 1996 decision, 
particularly a December 1998 statement, the veteran has 
essentially argued that service connection is warranted for 
hearing loss that was clearly demonstrated during service.  
He also argues that service connection for right ear tinnitus 
is warranted (as noted above, this claim is being referred to 
the RO for appropriate action). 

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for hypertension.  The veteran's 
statements are essentially duplicative of those made prior to 
the August 1996 decision (i.e. that service connection is 
warranted for hearing loss demonstrated in service).   In any 
event, this "evidence," when presented by itself, or along 
with evidence previously submitted, it is not so significant 
that it must be considered to fairly decide the merits of 
this claim.  38 C.F.R. § 3.156 (a) (1999).  


h.  Allergic Rhinitis

In the August 1996 decision, the RO denied service connection 
for this disability because while a recent statement from 
Hobert L. Pence, M.D. indicated that the veteran had an 
allergy work-up at his office at some point (records could 
not be located by Dr. Pence, hence he could not provide the 
exact dates of treatment) and that the veteran had "some 
rhinitis problems," the service medical records were silent 
regarding any treatment or diagnoses of allergic rhinitis. 

In statements received since the August 1996 decision, the 
veteran has stated that he had suffered from mild allergies 
prior to entering service and that they were aggravated 
during service.  He notes that allergic rhinitis was 
documented in his military records.  Further, he noted that 
Dr. Pence's records could not located, that he learned that 
they were located at the University of Louisville Medical 
Center, and that he asked a VA hospital to forward a release 
to that facility.  

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for allergic rhinitis.  While this 
evidence is arguably "new," when presented by itself, or 
along with evidence previously submitted, it is not so 
significant that it must be considered to fairly decide the 
merits of this claim.  38 C.F.R. § 3.156 (a) (1999).  

The statements do not demonstrate that he currently suffers 
from allergic rhinitis or suffered from this disorder during 
service.  Contrary to the veteran's assertion, the service 
medical records do not document treatment for allergic 
rhinitis in service.  In fact, according to a April 1990 
record, the veteran did not have any allergies.   


i.  Pes Planus

In the August 1996 decision, the RO denied service connection 
for pes planus because the evidence of record showed that 
this disability pre-existed service and that service medical 
records did not show that the disability increased in 
severity. 

In statements received since the August 1996 decision, 
particularly one dated in December 1998, the veteran has 
stated that the wearing of combat boots during service 
aggravated his pes planus, and that the practice of wearing 
such boots has been found to be harmful to the feet and has 
been discontinued.  He noted that since service he has only 
been able to wear certain types of shoes.

The Board finds that new and material evidence has not been 
presented sufficient to reopen the claim of entitlement to 
service connection for hypertension.  While this evidence is 
arguably "new," when presented by itself, or along with 
evidence previously submitted, it is not so significant that 
it must be considered to fairly decide the merits of this 
claim.  38 C.F.R. § 3.156 (a) (1999).  

The statements do not demonstrate that the veteran's pes 
planus was aggravated during service.  The service medical 
records do not document treatment for pes planus nor is there 
any medical evidence of record dated just subsequent to his 
separation from service which indicated that his disability 
was aggravated in service.  Regarding any alleged changes in 
military practices regarding footwear, there is no indication 
that any changes are specifically related to the veteran's 
claim.  


Conclusion

In view of the foregoing, the Board must conclude that the 
evidence received subsequent to the RO's August 1996 
decision, when viewed either alone or in light of the 
evidence previously of record, does not tend to indicate that 
any of the above discussed disabilities, alleged or 
otherwise, were either incurred or aggravated during his 
period of active duty service, or became manifest to a 
compensable degree - or at all - within a year of his 
service.  As such, this evidence is not new and material for 
the purpose of reopening the claim.  38 C.F.R. § 3.156 
(1999).  

The Board notes that as new and material evidence has not 
been presented, these claims have not met the threshold of 
well-groundedness.  Elkins; Winters, supra.  That said, VA is 
under no duty to assist the veteran in further developing 
these claims, to include attempting to obtain any private 
medical records not associated with the claims folder, or 
having the veteran scheduled for any additional examinations.  

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

The veteran's claim for entitlement to service connection for 
restrictive lung disease is not reopened.

The veteran's claim for entitlement to service connection for 
a right knee disability on a direct basis is not reopened.

The veteran's claim for entitlement to service connection for 
a left hip disability is not reopened.

The veteran's claim for entitlement to service connection for 
refractive error is not reopened.

The veteran's claim for entitlement to service connection for 
hypercholesterolemia is not reopened.

The veteran's claim for entitlement to service connection for 
hypertension is not reopened.

The veteran's claim for entitlement to service connection for 
hearing loss is not reopened.

The veteran's claim for entitlement to service connection for 
allergic rhinitis is not reopened.

The veteran's claim for entitlement to service connection for 
pes planus is not reopened.



REMAND

The veteran and his representative also contend that a 
disability evaluation higher than 20 percent is warranted for 
the veteran's service-connected low back disability. The 
Board initially finds that the veteran has submitted evidence 
that is sufficient to justify a belief that this claims is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Murphy v 
Derwinski, 1 Vet. App. 78 (1990); Proscelle v. Derwinski, 2 
Vet. App. 629 (1992).  As such, the VA's has a duty to assist 
the veteran in fully developing this claims. Id.

In this regard, the Board notes that, currently, this 
disability is rated as 20 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (1999), which contemplates 
moderate intervertebral disc syndrome characterized by 
recurring attacks.  A 40 percent evaluation under this code 
contemplates severe intervertebral disc syndrome 
characterized by recurring attacks with intermittent relief. 

The Board notes that the Court has expounded on the necessary 
evidence required for a full evaluation of orthopedic 
disabilities when evaluating increased rating claims for 
orthopedic disabilities.  In the case of DeLuca v. Brown, 8 
Vet. App. 202 (1996), the Court held that ratings based on 
limitation of motion do not subsume 38 C.F.R. § 4.40 or 
38 C.F.R. § 4.45 (1998).  It was also held that the 
provisions of 38 C.F.R. § 4.14 (1998) (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including during flare-ups.  

Further, VAOPGCPREC 36-97 (December 12, 1997) provides, in 
part, that Diagnostic Code 5293 contemplates limitation of 
motion, and as such the provisions of 38 C.F.R. §§ 4.40, 4.45 
were applicable to ratings under this Code.

The Board has reviewed the reports of VA orthopedic 
examinations dated in November 1996 and June 1998, and finds 
that they are insufficient to properly evaluate the veteran's 
service-connected low back disability, in light of the 
Court's guidelines provided in DeLuca and the dictates of 
VAOPGCPREC 36-97.  As such, the Board is compelled to find 
that reexamination of the veteran is necessary in the present 
case to allow for proper assessment of this disability under 
38 C.F.R. §§ 4.40, 4.45 (1999).

In view of the above, these claims are REMANDED to the RO for 
the following action:


1.  The veteran should be scheduled for a 
VA orthopedic examination for the purpose 
of ascertaining the nature and severity 
of his service-connected low back 
disability.  All indicated specialized 
tests should be accomplished.  The RO 
should furnish the examiner the criteria 
of diagnostic codes 5292, 5293, and 5295, 
and the examiner should report his/her 
findings in relationship to each code.  
The examiner should also be asked to 
determine whether the lumbar spine 
disability exhibits weakened movement 
attributable to the service connected 
disability, and, if feasible, the 
determination should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the 
lumbar spine is used repeatedly.  It 
should also, if feasible, be portrayed in 
terms of the degree of additional range 
of motion loss due to pain on use or 
during flare-ups.  The claims folder and 
a copy of this remand must be made 
available to the examiner for review in 
conjunction with the examination.  

2.  Thereafter, the RO should review the 
expanded record and determine whether the 
veteran's claim for an increased rating 
for the service-connected low back 
disability can be granted.  Consideration 
should be given to the holding of the 
Court in DeLuca, the dictates of 
VAOPGCPREC 36-97, and 38 C.F.R. 
§ 38 C.F.R. § 4.7 (1999).

3.  Thereafter the claims folder should 
be returned to the Board for completion 
of appellate review after issuance of a 
supplemental statement of the case.  No 
action is required by the veteran unless 
he receives further notice.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


 



